 


110 HR 6217 IH: To amend title 39, United States Code, to modify the procedures governing the closure or consolidation of post offices.
U.S. House of Representatives
2008-06-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
2d Session
H. R. 6217 
IN THE HOUSE OF REPRESENTATIVES 
 
June 9, 2008 
Mr. Sires (for himself, Mr. Payne, and Mr. Rothman) introduced the following bill; which was referred to the Committee on Oversight and Government Reform
 
A BILL 
To amend title 39, United States Code, to modify the procedures governing the closure or consolidation of post offices. 
 
 
1.Modified procedures 
(a)In general Section 404(d) of title 39, United States Code, is amended by striking the matter before paragraph (5) and inserting the following: 
 
(d) 
(1)Before making any determination under subsection (a)(3) to close or consolidate a post office, the Postal Service shall conduct an investigation to assess the need for the proposed closure or consolidation and shall provide appropriate notice to the persons served by such post office to ensure that such persons will have an opportunity to present their views. Such notice shall be made to each person by mail, as well as by publication in newspapers of general circulation in the area within which such persons reside. 
(2) In deciding whether or not to close or consolidate a post office, the Postal Service— 
 (A) shall consider— 
 (i) the effect such closing or consolidation would have on the community served by such post office;  
 (ii) the effect such closing or consolidation would have on employees of the Postal Service employed at such office; and  
 (iii) whether such closing or consolidation would be consistent with the policy of the Government, as stated in section 101(b), that the Postal Service shall provide a maximum degree of effective and regular postal services to rural areas, communities, and small towns where post offices are not self-sustaining; and   
 (B) may not consider compliance with any provision of the Occupational Safety and Health Act of 1970.  
(3) 
(A)A decision to proceed with the proposal to close or consolidate, following an investigation under paragraph (1), shall be made in writing and shall include the findings of the Postal Service with respect to each of the considerations specified in paragraph (2)(A). 
(B)Notice of the decision and findings under subparagraph (A) shall be posted prominently in each post office that would be affected, and notice of the posting shall be sent by mail to all persons served by such post office, at least 90 days before a final determination is made, to ensure that such persons will have an opportunity to submit comments. 
(C)Any posting under subparagraph (B) shall include the following: This is notice of a proposal to _____ this post office. A final determination will not be made before the end of the 90-day period beginning on the date on which this notice is first posted., with the blank space being filled in with close or consolidate (whichever is appropriate), and with instructions for how any interested person may submit comments. 
(4)A final determination to close or consolidate a post office shall be made, in writing, after taking into consideration any comments received in the course of the 90-day period referred to in paragraph (3). The Postal Service shall take no action to close or consolidate a post office before the end of the 60-day period beginning on the date as of which the Postal Service— 
(A)posts a copy of its final determination in a prominent location in each affected post office; and 
(B)sends to all persons served by such post office— 
(i)a notice of such determination; and 
(ii)notice of any appeal rights available with respect to such determination. .
(b)Suspension pending appealSection 404(d)(5) of title 39, United States Code, is amended in the next to last sentence by striking may suspend and inserting shall suspend.
(c)ExceptionSection 404(d) of title 39, United States Code, is amended by adding at the end the following:

(7)The preceding provisions of this subsection shall not apply in the case of a closing or consolidation which occurs—
(A)by reason of an emergency suspension, as defined under regulations of the Postal Service; or
(B)in the case of a leased facility, by reason of the termination or cancellation of the lease by a party other than the Postal Service..  
2.DefinitionsSection 404 of title 39, United States Code, is amended by adding at the end the following: 
 
(f)For purposes of this section—
(1)the term post office includes an office, branch, station, or other facility which—
(A)is operated by the Postal Service; and
(B)provides services to persons described in paragraph (2); and
(2)any reference to the persons served by a post office shall include any postal patrons receiving mail delivery service from such post office, residents within any ZIP code served by such post office, postal patrons holding post office boxes at such post office, and (as further defined under regulations of the Postal Service) the relevant local government officials.. 
 
